NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO DAVID TORRES,                         No.    16-71850

                Petitioner,                     Agency No. A208-081-956

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Francisco David Torres, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny in part and dismiss in part the petition for review.

      The agency’s determination that Torres failed to establish any nexus to a

protected ground is supported by the record. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). We therefore do not remand for the agency to apply Barajas-

Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017) (holding that the protected

ground need only be “a reason” for withholding of removal claims, whereas it must

be “one central reason” for asylum claims). We lack jurisdiction to consider the

new particular social group proposed in Torres’s opening brief, “family members

of taxi drivers targeted by cartels,” because he did not raise this group before the

agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

      Thus, Torres’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Torres failed to show it is more likely than not he will be tortured by or with the




                                          2                                     16-71850
consent or acquiescence of the government if returned to Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                       3                                  16-71850